MEMORANDUM *
The state court’s conclusion that sufficient evidence supports Bowman’s convictions for conspiracy and being a felon in possession of a firearm is not contrary to or an objectively unreasonable application *708of Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
Likewise, the state court’s conclusion that sufficient evidence supports the firearm enhancements was not contrary to or an objectively unreasonable application of Jackson.
The state court’s determination that Bowman’s sentence does not violate the Eighth Amendment is also not contrary to or an unreasonable application of Supreme Court precedent. In light of the gravity of Bowman’s offenses of conviction and his significant criminal history, this is not an “exceedingly rare” or “extreme” case giving rise to an inference of gross dispropor-tionality. See Lockyer v. Andrade, 538 U.S. 63, 73, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003); Rummel v. Estelle, 445 U.S. 263, 272-73,100 S.Ct. 1133, 63 L.Ed.2d 382 (1980).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.